Citation Nr: 0903075	
Decision Date: 01/29/09    Archive Date: 02/09/09

DOCKET NO.  05-14 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for right knee 
disability secondary to service-connected right heel spur 
with plantar fasciitis and bursitis of the right foot (right 
foot disability).

2.  Entitlement to an evaluation in excess of 10 percent for 
service-connected right foot disability.


REPRESENTATION

Appellant represented by:	Susan Saidel, Veterans Law 
Clinic


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty from October 1979 to 
September 1987.  This case comes before the Board on appeal 
of a September 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office and Insurance Center 
(RO) in Philadelphia, Pennsylvania, which included the issue 
of entitlement to an evaluation in excess of 10 percent for 
service-connected traumatic arthritis of the left ankle.  

A May 2006 rating decision granted a temporary total 
disability rating for service-connected left ankle arthritis 
from March 25, 2004 through May 31, 2004, with an increased 
evaluation of 20 percent beginning June 1, 2004; this was 
noted to be a total grant of benefits sought on appeal with 
respect to this issue.  A subsequent claim for a temporary 
total rating for service-connected left ankle disability was 
noted in an October 2007 VA Form 119, Report of Contact; and 
a written request for service connection for a left knee 
disability, a total rating based on individual 
unemployability (TDIU), a temporary total rating based on 
surgery and convalescence for the service-connected left 
ankle disability, and an increased evaluation for the 
service-connected left ankle disability was received by VA in 
November 2007.  

A March 2008 rating decision granted service connection for 
left knee strain; granted a temporary total disability rating 
for service-connected left ankle disability from October 5, 
2007 through November 30, 2007, with an increased rating of 
30 percent rating effective December 1, 2007; and denied 
entitlement to TDIU.  As there is no subsequent notice of 
disagreement with these rating actions, the veteran's current 
appeal includes only the issues noted on the title page.  


FINDINGS OF FACT

1.  Any currently demonstrated disability of the right knee 
is not shown to be caused or aggravated by service-connected 
disability.  

2.  The veteran's right foot disability involves no more than 
moderate residuals of a foot injury or moderate flatfoot.  


CONCLUSIONS OF LAW

1.  The veteran does not have a right knee disability that is 
proximately due to or the result of service-connected 
disability.  38 U.S.C.A. §§ 5103A, 5107, 7104 (West 2002); 
38 C.F.R. § 3.310 (2008).  

2.  The criteria for an evaluation in excess of 10 percent 
for right foot disability have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5299-5284 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2007).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The 
RO sent the veteran a letter in May 2004, prior to 
adjudication, which informed him of the requirements needed 
to establish entitlement to service connection on a secondary 
basis and to an increased rating.  Additional VCAA letters 
were sent in January 2008.  

In accordance with the requirements of VCAA, the letters 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  Additional private evidence was subsequently 
added to the claims file after May 2004 and after January 
2008.  

In compliance with the duty to notify the veteran of what 
information would substantiate his claims, the veteran was 
informed in the January 2008 letters about disability ratings 
and effective dates.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The veteran was also advised in a May 
2008 letter that VA used a published schedule for rating 
disabilities that determined the rating assigned and that 
evidence considered in determining the disability rating 
included the nature and symptoms of the condition, the 
severity and duration of the symptoms, and the impact of the 
condition and symptoms on employment and daily life.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  There are relevant VA 
examination reports and treatment records on file, including 
reports of VA examinations conducted in August 2004, October 
2005, and February 2008.  

The Board concludes that all available evidence has been 
obtained and that there is sufficient medical evidence on 
file on which to make a decision on the issues decided 
herein.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claims, including at 
his November 2007 RO hearing.  The Board additionally finds 
that general due process considerations have been complied 
with by VA, and the veteran has had a meaningful opportunity 
to participate in the development of the claims.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield, supra. and 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  


Analyses of the Claims

Service Connection Claim

The veteran seeks service connection for disability of the 
right knee on a secondary basis.  Having carefully considered 
these claims in light of the record and the applicable law, 
the Board is of the opinion that the preponderance of the 
evidence is against the claim and the appeal will be denied.

Service connection may be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2008).  Additional 
disability resulting from the aggravation of a nonservice-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439 (1995).  

In order to prevail on the issue of entitlement to secondary 
service connection there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

The initial medical evidence of a right knee disability was 
not after 2000, which is a number of years after service 
discharge.  Mild degenerative changes and mild infrapatellar 
tendinosis/tendon strain were shown on an MRI of the right 
knee in August 2003.

The veteran's right knee was examined by the same VA 
physician in August 2004 and October 2005.  Although the 
claims file was not available in August 2004, the examiner 
noted in October 2005 that the claims file was available and 
had been reviewed.  Shipwash v. Brown, 8 Vet.App. 218, 222 
(1995); Flash v. Brown, 8 Vet.App. 332, 339-340 (1995) 
(Regarding the duty of VA to provide medical examinations 
conducted by medical professionals with full access to and 
review of the veteran's claims folder).

The examiner discussed the veteran's medical history, which 
included right knee surgery in October 2001.  According to 
the examiner, there was no history of an injury to the right 
knee.  In fact, the veteran told the examiner that the right 
knee "blew out" while he was walking normally.  Based on 
the veteran's medical history and the examination findings, 
the examiner concluded that he could not relate the veteran's 
current right knee disability to his service-connected lower 
extremity disabilities.  Shipwash and Flash, supra. 

Based on the evidence above, which includes a nexus opinion 
against the claim but no nexus opinion in favor of the claim, 
the requirements for service connection on a secondary basis 
are not shown.  Consequently, the veteran does not have a 
right knee disability as secondary to service-connected 
disability.  

The Board has considered the veteran's testimony at his 
November 2007 RO hearing, as well as his written contentions.  
However, as a layperson without the appropriate medical 
training and expertise, the veteran is not competent to 
render a probative opinion on a medical matter, such as 
whether there is a medical relationship between a claimed 
disability and a service-connected disorder.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997).

As there is no competent medical evidence of record to 
support the veteran's claim, the preponderance of the 
evidence is against the veteran's claim for service 
connection for right knee disability on a secondary basis, 
and the doctrine of reasonable doubt is not for application.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1990).


Increased Rating Claim

The veteran, who is currently assigned a rating of 10 percent 
for service-connected right foot disability under Diagnostic 
Codes 5099-5003, has contended, including at his November 
2007 hearing, that this disability is more severe than 
currently evaluated.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2008).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 
(2008).  Separate diagnostic codes identify the various 
disabilities.  

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2008).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
Nevertheless, where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue the present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

A claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  

A designation of a diagnostic code that ends in "99" 
reflects that the disability is a condition not specifically 
listed in the Rating Schedule, and hyphenation with another 
diagnostic code indicates that the disability has been rated 
as analogous to the second code listed.  See 38 C.F.R. §§ 
4.20, 4.27 (2008).  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, the applicable 
Diagnostic Code for degenerative arthritis, refers to the 
limitation of motion Diagnostic Codes for the specific joint 
or joints involved. A 10 percent rating will be for 
application for such major joint or group of minor joints 
affected by limitation of motion. Id. Limitation of motion 
needs to be objectively shown by findings such as swelling, 
muscle spasm, or painful motion. Id. In the absence of 
limitation of motion, a 10 percent evaluation is warranted 
for x-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joint groups and a 20 percent evaluation 
is warranted with x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joints with occasional 
incapacitating exacerbations.

Pronounced flatfoot, marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo-Achilles on manipulation, not 
improved by orthopedic shoes or appliances, warrants a 50 
percent for bilateral involvement.  Severe bilateral flatfoot 
warrants a 30 percent rating where there is objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, and characteristic callosities.  Moderate 
bilateral flatfoot warrants a 10 percent rating when the 
weight-bearing line is over or medial to the great toe, there 
is inward bowing of the tendo-Achilles, and there is pain on 
manipulation and use of the feet.  38 C.F.R. § 4.71a, 
Diagnostic Code 5276 (2008).  

Although there is not a specific code addressing limitation 
of motion of the feet, Diagnostic Code 5284 relates to foot 
injuries.  Foot injuries that are moderate warrant a 10 
percent disability rating.  If moderately severe, a 20 
percent disability rating is appropriate.  If the foot injury 
is severe, a maximum 30 percent disability rating is 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2008).  
Diagnostic Code 5284 may involve limitation of motion and 
therefore requires consideration under sections 4.40 and 
4.45.  Separate ratings may be assigned for a foot disability 
under Diagnostic Codes 5284 and 5010 where there is also X-
ray evidence of traumatic arthritis in the affected joint, 
but only if there is additional disability due to limitation 
of motion.  See VAOPGCPREC 23-97 and VAOPGCREC 9-98.

38 C.F.R. § 4.40 notes that disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
of parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  Functional loss may be due to 
the absence of part or all of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or may 
be due to pain, supported by adequate pathology and evidenced 
by the visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40 (2008).

38 C.F.R. § 4.45 provides that factors of disability 
involving a joint reside in reductions of its normal 
excursion of movements in different planes of motion and 
therefore, inquiry will be directed to such considerations as 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; and incoordination (impaired ability to 
execute skilled movements smoothly).  38 C.F.R. § 4.45 
(2008).
The Court has held that when a Diagnostic Code provides for 
compensation based upon limitation of motion, the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 must also be considered, and 
that examinations upon which the rating decisions are based 
must adequately portray the extent of functional loss due to 
pain "on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

Right plantar fasciitis was diagnosed on VA examination in 
August 2004, and degenerative joint disease of the feet, 
including a calcaneal spur of the right foot, was diagnosed 
on VA examination in October 2005.

Private treatment records beginning in September 2001 reveal 
complaints of foot pain and difficulty walking.  According to 
June and July 2007 records from J.L.E., M.D., X-rays of the 
right foot showed flattening of the plantar arch with 
degenerative changes along the tarsal region.  

When examined by VA in February 2008, which included review 
of the claims file, the veteran complained of severe, 
constant pain of the feet at rest and when standing and 
walking, with weakness and fatigability.  He had a slow, 
moderately antalgic gait, utilizing a left foot cam walker.  
He had difficulty in standing and walking more than 15 
minutes due to bilateral foot pain.  He took 800 mg of Motrin 
twice a day for pain relief.  Range of motion of the toes was 
noted to be normal.  There was moderate swelling of the feet 
with moderate tenderness but no weakness or instability.  
There was no obvious callous formation or unusual shoe wear.  
It was noted that the veteran had flat feet.  The diagnoses 
were residuals of bilateral foot surgery with bilateral 
plantar fasciitis, bilateral foot strain, and bilateral pes 
planus with a history of right heel spur, moderately active.  

Based on the above evidence, the Board finds that the 
relevant symptomatology reveals no more than moderate 
residuals of a foot injury under Diagnostic Code 5284.  The 
veteran's primary problem is difficulty walking due to lower 
extremity pain.  However, the veteran also has service-
connected disorders of the left knee and left ankle that 
affect his ability to ambulate.  In fact, with respect to the 
service-connected right foot, there was no limitation of 
motion of the toes and no weakness or instability of the foot 
on examination in February 2008.  The veteran had moderate 
swelling and moderate tenderness of the foot with no unusual 
shoe wear pattern.

The Board has considered whether another rating code is "more 
appropriate" than the one used by the RO.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).  However, the veteran 
does not have claw foot or malunion of the tarsal or 
metatarsal bones.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5278, 5283 (2008).  While he does have flatfoot, there would 
need to be evidence that more nearly approximate severe 
symptomatology to warrant a rating in excess of 10 percent; 
as there is no evidence of marked deformity or characteristic 
callosities, a higher rating is not warranted under 
Diagnostic Code 5276 for flatfoot.   

As noted above, when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements and 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

It was noted on VA examination in February 2008 that 
functioning of the veteran's right foot was not limited by 
pain, fatigue, weakness, or lack of endurance.  Therefore, an 
increased evaluation is not warranted for the right foot 
under DeLuca, 38 C.F.R. § 4.40, or 38 C.F.R. § 4.45.

Although it was contended on behalf of the veteran in April 
2008 that his service-connected right foot disability 
warrants separate compensable evaluations for plantar 
fasciitis and midtarsal arthritis, a separate compensable 
evaluation would not be warranted under Diagnostic Code 5003 
because there is no additional disability due to limitation 
of motion of the foot.  Separate disability ratings may be 
assigned for distinct disabilities resulting from the same 
injury so long as the symptomatology for one condition was 
not "duplicative of or overlapping with the symptomatology" 
of the other condition.  See Esteban v. Brown, 6 Vet. App. 
259, 262 (1994).  In this case, the symptomatology involves 
foot pain; there is not separate symptomatology warranting 
separate ratings.
A rating in excess of that currently assigned for the 
disability at issue may be granted when it is demonstrated 
that the particular disability presents such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1) (2008).  In this case, the Board concludes that 
referral of this issue for consideration of an extraschedular 
rating is not warranted for the veteran's service-connected 
right foot disability.  See Floyd v. Brown, 8 Vet. App. 88, 
96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996) 
(When evaluating an increased rating claim, it is well 
established that the Board may affirm an RO's conclusion that 
a claim does not meet the criteria for submission for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), or 
may reach such a conclusion on its own.).

There is no evidence that the veteran's right foot disability 
has presented such an unusual or exceptional disability 
picture at any time since the grant of service connection so 
as to require an extraschedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b).  It is undisputed that 
the veteran's symptoms could have an adverse effect on 
employment, but it bears emphasis that the schedular rating 
criteria are designed to take such factors into account.  
Indeed, the schedule is intended to compensate for average 
impairments in earning capacity resulting from service-
connected disability in civil occupations.  38 U.S.C.A. § 
1155 (West 2002).  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1 (2008).

The Board finds that the schedular evaluation granted in this 
case is not inadequate.  As discussed above, the schedule 
provides for a higher rating for residuals of moderately 
severe injury to the foot, but the required manifestations 
have not been shown in this case.  The Board further finds no 
evidence of an exceptional disability picture in this case.  
There is no evidence of record to indicate that the veteran 
has required frequent hospitalization for his right foot 
disability.  Moreover, there is no evidence of record that 
would render impractical the application of the regular 
schedular standards.  
ORDER

Service connection for right knee disability is denied.

An evaluation in excess of 10 percent for service-connected 
right foot disability is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


